Opinion
THE COURT.
We issued an order to show cause herein in response to the application of Deborah Jayne Lyerla for a writ of habeas corpus on *21the ground that her misdemeanor convictions and commitment to the California Youth Authority resulted from inadequate representation by court-appointed counsel. We have subsequently held in People v. Olivas (1976) 17 Cal.3d 236 [131 Cal.Rptr. 55, 551 P.2d 375] that a youthful misdemeanant cannot be committed to the authority for a longer period than the maximum jail term which could be imposed for the same violations. Petitioner has already been committed for a period in excess of that which could be lawfully imposed and she is now entitled to be discharged if not otherwise under lawful restraint; Although we are not able on the record before us to determine the merits of petitioner’s claim of denial of effective assistance of counsel, it does not appear that there is any sufficient reason which would warrant a time-consuming and costly reference for the purpose of ascertaining those merits.
Without purporting to express any view on petitioner’s claim of denial of effective assistance of counsel, we grant the writ, vacate the judgment, set aside the convictions and order that petitioner be discharged from custody if not otherwise under lawful restraint.